Campbell, J.,
delivered the opinion of the court.
The claim of the appellees was barred by the Statute of Limitations of six years at the time of filing their bill. There was no fraudulent concealment of the cause of action from the knowledge of the appellees by the maker of the note; and the proposition that he is a trustee, and not protected by the Statute of Limitations, is not maintainable. The note made him merely a debtor. That the note is not barred as to a personal representative of the payee, who may sue within one year after the date of his letters of administration (Code of 1857, p. 401, art. 18; Code of 1871, § 2162), does not avail the appellees to avoid the bar of the statute. It is alone by virtue of that statute that the note is not barred as to all the world. That statute creates a most dangerous exception, and must be confined strictly to the state of case for which it provides.

Decree reversed and hill dismissed.